Citation Nr: 0410839	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  98-157 66	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a herniated nucleus 
pulposus.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from February 1967 to August 1970.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a video teleconference in May 2000 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of The Board to conduct hearings pursuant to 38 U.S.C.A. 
§ 7102 (West 2002).  A transcript of the hearing testimony has 
been associated with the claims file.

In a decision dated in October 2000, the Board found the veteran's 
claims not well grounded.  The veteran appealed the decision to 
the United States Court of Appeals For Veterans Claims (Court).  
In a memorandum decision dated in December 2003, the Court vacated 
the Board's decision and remanded the case to the Board for 
readjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The Board's October 2000 decision was issued prior to the 
effective date of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002) but the 120-day 
judicial appeal period did not expire prior to the effective date 
of the VCAA.  Further, the veteran did not file notice of an 
appeal until after the effective date of the VCAA.  Thus, his 
claim is deemed to have been pending on the date the VCAA became 
effective.  See Juarez v. Principi, 16 Vet. App. 518 (2002).

The VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2003), implement the VCAA.  The Secretary of Veterans 
Affairs has determined that the VCAA is applicable to all claims 
filed before the date of enactment and not yet final as of that 
date.  66 Fed. Reg. 45,629 (2001); Opinion of The General Counsel 
7-2003 (November 19, 2003).  Further, the VCAA eliminated, 
retroactively, the requirement that a claim be well grounded.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In addition to the veteran never having received the notice 
required by the VCAA, see 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003), the October 2000 Board decision 
denied the veteran's claim on the basis that it was not well 
grounded.  Further, the RO adjudicated the veteran's claim without 
the benefit of a VA medical examination, albeit due to the RO's 
belief that the veteran failed to report for a scheduled 
examination.  In a statement received by the RO in June 2000, the 
veteran related that, on the date the examination was scheduled 
for Montgomery, Alabama, he was not yet released from active duty 
and still was in San Diego, California, awaiting release.

The veteran's 1968 Report of Medical Examination for Pre-Induction 
notes hypermobility of the right patella and kyphosis of the 
spine.  The veteran was a military dependent prior to his 
emancipation.  His dependent military treatment records reflect 
treatment for an injury and residuals of his right and left knee.  
The August 1970 Report of Medical Examination for Release From 
Active Duty rated his lower extremities and spine as normal.  
There are no entries in the service medical records (SMRs) for 
complaints, findings, or treatment for, knee or back pathology, or 
other medical evidence of knee or back pathology within one year 
of the veteran's release from active duty.  There is private 
medical evidence, however, of post-service knee injury several 
years after his release from active duty.

The veteran asserts that his knee and back disabilities are the 
result of his carrying heavy backpacks and armaments while in the 
field under combat conditions in Vietnam and the strain of filling 
numerous sandbags for airfield protection, also while in Vietnam.  
He argues that the cumulative effect has caused his current 
pathology.

This case was remanded to the Board in view of the change of the 
law concerning well-grounded claims.  It is noted that there is 
additional argument from the appellant's then attorney concerning 
other defects in the VA analyses of these claims.  Those matters 
were not addressed in the Court's action, but are now for review 
first by the RO and later by the Board as needed.

In light of the enhanced notice and duty to assist requirements of 
the VCAA, as well as the issue of knee pathology which existed 
prior to service, a medical examination(s) is clearly indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the veteran which 
specifically addresses the VCAA and its requirements of notice and 
assistance.  The letter should include information on the 
Presumption of Soundness and Aggravation of a Pre-Service 
condition in the discussion of service connection.  In addition to 
the other required information, the letter should specifically 
inform the veteran of the evidence already obtained by the RO and 
associated with the claim file (as regard the issues of this 
particular appeal).  Further, the veteran must be specifically 
informed as to what, if any, evidence he is to obtain, and what, 
if any, additional evidence the VA will obtain on his behalf.

2.  After the above is complete and after obtaining any additional 
medical treatment records identified by the veteran, arrange for 
appropriate examinations to determine the nature of the veteran's 
bilateral knee and back pathology.  All indicated tests and 
evaluations should be performed.  As concerns the veteran's knee 
pathology, request the examiner(s) to render an opinion as to 
whether it is as least as likely as not (probability of at least 
50 percent) that the veteran's military service aggravated any 
pre-existing knee pathology, or that it is due either to the 
natural progression of any pre-existing knee pathology or post-
active service injury.  If there was no chronic pre-service knee 
pathology that should be indicated and the questions should be 
answered as to whether there is any chronic knee pathology 
associated with an incident or event in service.  As concerns the 
veteran's back pathology, request the examiner(s) to render an 
opinion as to whether it is as least as likely as not (probability 
of at least 50 percent) that the veteran's back is related to his 
active military service, the aging process, or some other cause.  
If the examiner is unable to render an opinion, that should be 
stated for the record.  Please ensure the claim file is provided 
for the examiner(s)' review as part of the examination.

3.  After all of the above is completed, the RO shall review all 
of the evidence obtained since the statement of the case (SOC) and 
the other evidence of record and adjudicate the veteran's claim de 
novo.  To the extent that any benefit sought on appeal remains 
denied, issue the veteran a supplemental SOC and, if all is in 
order, return the case to the Board for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





